Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-5, 7, 9-14, 16, and 18-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein a learning path generation device, a plurality of key phrases from each of a plurality of learning resources related to the topic; determining, by the learning path generation device, a learning context for each of the plurality of learning resources based on the plurality of key phrases; forming, by the learning path generation device, a set of key phrase groups from among the plurality of key phrases for each of the plurality of learning resources; determining, by the learning path generation device, a relationship among the key phrases in each of the set of key phrase groups based on the learning context, wherein the relationship among the key phrases in a given key phrase group is determined, using a machine learning algorithm, by: determining a probability of occurrence of a key phrase in the given key phase group in presence of remaining key phrases in the given key phase group; and determining a nature of relationship among the key phrases, in the given key phase group, in a multi-dimension space, wherein the nature of relationship comprises a parent-child relationship, a prerequisite-post requisite relationship, a related relationship, or an independent relationship; Application No.: 16/202,121 Attorney Docket No.: 11612.0787-00000 generating, by the learning path generation device, a structured graph for the plurality of learning resources based on the plurality of key phrases and the relationship among the key phrases; and generating, by the learning path generation device, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.